              Case 2:20-cv-01018-RAJ Document 29 Filed 08/06/20 Page 1 of 2




 1
                                                               The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
12                                   AT SEATTLE

13

14    STUDIO 010, INC. dba EQUADOSE,                Civil Action No. 2:20-cv-01018-RAJ
15                         Plaintiff,               STIPULATED ORDER ON MOTION
             v.                                     FOR PRELIMINARY INJUNCTION
16

17    DIGITAL CASHFLOW LLC dba HEAR
      CLEARLY; and CHRISTOPHER
18    ACKERMAN, an individual,
19
                           Defendants.
20

21

22          Plaintiff moved for a Temporary Restraining Order (“TRO”) and Preliminary

23   Injunction on July 1, 2020. Dkt. # 2. The Court denied the request for a TRO but

24   ordered Defendants to show cause why a preliminary injunction should not issue. Dkt.

25   # 12. Defendants filed a response (Dkt. # 15) and Plaintiff filed a reply (Dkt. # 17). The

26   Court held a status conference with the parties on August 3, 2020, in which Defendants


     ORDER - 1
              Case 2:20-cv-01018-RAJ Document 29 Filed 08/06/20 Page 2 of 2




 1   informed Plaintiff that Amazon had stated that it will not take any action pending the
 2   resolution of this lawsuit. The Court then directed the parties to (1) confer on whether a
 3   hearing on the Motion for Preliminary Injunction is necessary in light of this new
 4   information, and (2) submit a joint statement following their discussions.
 5          Plaintiff and Defendants have entered a stipulation (Dkt. # 28) under which
 6   Defendants agree not to enforce U.S. Patent 10,525,191 against Plaintiff’s products
 7   outside of the current lawsuit until its conclusion. Defendants are not thereby waiving
 8   any claims, counterclaims, or defenses. Based on Defendants’ stipulation and Amazon’s
 9   statement that it will not take any action pending the resolution of this lawsuit, Plaintiff
10   agrees that the bases for the Motion for Preliminary Injunction are now moot.
11          Based on these stipulations, the Court DENIES Plaintiff’s Motion for Preliminary
12   Injunction as moot.
13

14          DATED this 6th day of August, 2020.
15

16

17
                                                        A
                                                        The Honorable Richard A. Jones
18
                                                        United States District Judge
19

20

21

22

23

24                                              __________________________
25

26


     ORDER - 2
